Citation Nr: 1428941	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to June 1998. 

This matter comes  to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have sleep apnea due to his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Service Connection

During his hearing, held in March 2014, the Veteran testified that he had sleep apnea symptoms during service, but that he did not receive treatment for them because he did not know what sleep apnea was.  He testified that he first received treatment for his symptoms in about 2000.  The Veteran's spouse and son essentially testified that the Veteran had sleep symptoms during service that included stopping breathing, snoring, and choking.  In a supplemental claim (VA Form 21-526b), received in August 2011, the Veteran asserted that he had sleep apnea secondary to PTSD.

A statement from a former soldier who served with the Veteran, P.W., dated in February 2014, shows that he states that he has known the Veteran since 1992 during service at Fort Hood, and that the Veteran had trouble sleeping, to include stopped breathing.   This evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for bilateral knee disabilities, lumbosacral strain with degenerative joint disease, cervical strain with degenerative osteophytosis, hypertension, tinnitus, right ankle sprain with degenerative joint disease, a fracture of the left 7th rib, "torn extensor tendon, right little finger," left ear hearing loss, umbilical hernia, "folliculitis, back and left leg," chest wall lipoma, and erectile dysfunction.  

The Veteran's service treatment reports show that in January 1977, he complained of coughing at night, and trouble breathing.  The impression was "head cold." 

Examination reports, dated in June 1980, May 1987, April 1992, and March 1997, all show that his nose, and mouth and throat, were clinically evaluated as normal.  In associated "reports of medical history," dated in April 1992 and March 1997, the Veteran indicated that he did not have a history of "frequent trouble sleeping." 

At this point, it is important for the Veteran to understand that he himself was providing factual evidence against his own claim. 

As for the post-service medical evidence, it consists of VA reports, dated between 1998 and 2012.  This evidence includes an October 2000 report which shows that the Veteran complained of "'excessive sleepiness' since about 1998 (when he left the military)" (there was no complaint of sleep apnea, or such symptoms as snoring, waking, or choking).  

An August 2009 sleep study consultation contains a diagnosis of OSA (obstructive sleep apnea).  An analysis of his August 2009 test results, dated in September 2009, also contains an assessment of obstructive sleep apnea, and notes that he was provided with a CPAP (continuous positive airway pressure) machine.  There are subsequently-dated notations of apnea.  

As an initial matter, the Veteran has asserted that he has had ongoing sleep apnea since his service.  However, service treatment records do not show any treatment, findings, or diagnoses involving sleep symptoms (with one exception associated with a head cold in 1977).  In "reports of medical history," dated in April 1992 and March 1997, the Veteran indicated that he did not have a history of "frequent trouble sleeping."  

Following service, the Veteran did not report having sleep symptoms in VA examination reports, dated in March 1998 or March 2000, despite the fact that extensive medical histories were taken.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)(recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Had the Veteran truly been experiencing chronic sleep symptoms since his service, it would have clearly been in the Veteran's best interest to report such a history to his care providers.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Importantly, although he filed claims for service connection for no less than 17 different disabilities as of 2003, he did not file his claim for sleep apnea until September 2009.  

Finally, a June 2009 VA progress note shows that the Veteran reported a history of snoring, apneic episodes, disturbed nighttime sleep, and daytime hypersomnolence and fatigue.  The report notes: "The patient had these complaints for the last few years but got worse recently." 

Such a report clearly indicates the problem began well after service from December 1978 to June 1998.
 
Based on the above, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that the claim must be denied.  The Veteran was treated for trouble breathing while sleeping on one occasion during service, in January 1977.  His symptoms were attributed to a head cold, and there is no record of subsequent treatment during his remaining period of service, a period of over 20 years.  All of the Veteran's service examination reports, include the most recent one, dated in March 1997, show that his nose, and mouth and throat, were clinically evaluated as normal.  In "reports of medical history," dated in April 1992 and March 1997, the Veteran indicated that he did not have a history of "frequent trouble sleeping."  Therefore, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b). 

The earliest post-service medical evidence of sleep apnea is dated in June 2009, which is about 10 years after separation from active duty service.  This period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent opinion in support of the claim on either a direct or secondary basis.  In this regard, to the extent that the Veteran asserts that he has sleep apnea that is related to PTSD, in June 2012 the RO denied his claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105( c) (West 2002).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has been found not to be always accurate, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board has also considered the lay statement, and the testimony of the Veteran's spouse and son.  However, the Veteran is not shown to have a chronic condition during service, or for many years after service, and there is no competent opinion in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statements, to the effect that he has peripheral neuropathy that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in September 2009 and October 2011, of the criteria for establishing service connection/secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  In December 2010, the RO issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's treatment reports (other than those already associated with the claims file) from the Temple VA Medical Center from 1998 to the present, but that records had only been obtained for the period from March 2000 through June 2010.  The RO concluded that all attempts to obtain additional Temple VA treatment reports had been correctly followed, that, all efforts to obtain the needed information have been exhausted, that further attempts are futile, and that based on these facts, the records are not available.  That same month, the RO notified that Veteran and his representative that any further attempts to obtain additional Temple VA treatment reports would be futile.  See 38 C.F.R. § 3.159(e) (2013).  Although etiological opinions have not been obtained, there are no findings, treatment, or diagnoses for sleep apnea during service, or for many years after service, there is no competent opinion in support of the claim, and the Veteran has been found not to be credible.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).  

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2014 hearing, the VLJ identified the issue on appeal.  Also, information was solicited regarding the etiology of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim, other than reports from the Temple VAMC dated between 1998 and 2000, which VA has determined are not available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


